Citation Nr: 0100877	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Eligibility for financial assistance in acquiring specially 
adapted housing or financial assistance in acquiring special 
home adaptations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to May 
1992.

FINDINGS OF FACT

1.  Service connection is in effect for lumbar disc disease 
with disc disease with disc herniation and low back strain, 
arteriosclerotic heart disease with myocardial infarction and 
hypertension, headaches, carpal tunnel syndrome of the left 
(minor) wrist, postoperative left maxillary sinusitis, post-
traumatic neuritis of the left fifth cranial nerve, and 
lateral epicondylitis of the right (major) elbow.

2.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes , or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

Neither financial assistance in acquiring specially adapted 
housing nor financial assistance in acquiring special home 
adaptations are warranted because the veteran's claim lacks 
entitlement under the law.  38 U.S.C.A. § 2101 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.809, 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends financial assistance in acquiring 
specially adapted housing or a special home adaptation grant 
should be awarded to him because he is a 100 percent service-
connected veteran who has purchased a house which is badly in 
need of repairs.  He asserts that he requires braces and a 
wheelchair to move about and that he falls frequently without 
this assistance.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  

The evidence of record reveals that the veteran has been 
granted service connection for lumbar disc disease with disc 
disease with disc herniation and low back strain, rated as 
40 percent disabling; arteriosclerotic heart disease with 
myocardial infarction and hypertension, rated as 30 percent 
disabling; headaches, rated as 10 percent disabling; carpal 
tunnel syndrome of the left (minor) wrist, rated as 
10 percent disabling; postoperative left maxillary sinusitis, 
rated as 10 percent disabling; post-traumatic neuritis of the 
left fifth cranial nerve, rated as 10 percent disabling; and 
lateral epicondylitis of the right (major) elbow, also rated 
as 10 percent disabling.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities has been assigned and the veteran has been rated 
as permanently and totally disabled.  

Medical evidence of record shows that the veteran is able to 
ambulate without assistive devices.  Furthermore testing to 
determine the cause of his falling was inconclusive.  No 
falls were actually observed by medical care providers in the 
hospital.

As noted above, only a permanent and total service-connected 
disability may give rise to a grant of specially adapted 
housing or special housing adaptations.  Furthermore, under 
the law, only specific types of disability give rise to VA 
assistance of this nature.  The evidence of record does not 
indicate that the veteran suffers from either 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  In the 
absence of these specified disabilities, Congress has not 
authorized the VA to provide financial assistance in 
acquiring specially adapted housing to any veteran, no matter 
how deserving or needy he may otherwise be.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Likewise the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he suffers from 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands.  In the 
absence of these specified disabilities, financial assistance 
in acquiring special home adaptations is not available to the 
veteran.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is in effect for lumbar disc disease with disc 
disease with disc herniation and low back strain, 
arteriosclerotic heart disease with myocardial infarction and 
hypertension, headaches, carpal tunnel syndrome of the left 
(minor) wrist, postoperative left maxillary sinusitis, post-
traumatic neuritis of the left fifth cranial nerve, and 
lateral epicondylitis of the right (major) elbow only, the 
veteran does not meet the criteria for financial assistance 
for specially adapted housing or a special home adaptation 
grant.  The claims must therefore be denied because they lack 
entitlement under the law.

Thus, the Board is constrained to conclude that neither the 
criteria for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing nor the 
criteria for financial assistance in acquiring special home 
adaptations have been met.  The law as it stands has been 
properly applied to the veteran's claim and the law dictates 
that he has no entitlement to the benefit sought.  While the 
Board sympathizes with any economic hardship this decision 
may cause him, the Board is constrained to apply the law as 
Congress has created it and cannot extend benefits out of 
sympathy for a particular claimant.  See Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).


ORDER

Financial assistance in acquiring specially adapted housing 
and financial assistance in acquiring special home 
adaptations are denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

